Citation Nr: 0015755	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  00-11 287	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a March 22, 
2000, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) which resulted in the award of 
past-due benefits to the veteran.

By an undated letter issued subsequent to the March 22, 2000 
rating decision, the RO notified the veteran and the attorney 
of the payment of past-due benefits and the referral of the 
file to the Board of Veterans' Appeals (Board) for a decision 
concerning the attorney's eligibility for payment of a fee 
for his service from the 20 percent of past-due withheld by 
the RO.  They were given 30 days within which to submit 
evidence or argument to the Board concerning the payment of 
attorney fees.  The claims file was returned to the Board on 
April 4, 2000.  The individual at the RO authorizing the 
award subsequently communicated to the Board that the letter 
had been sent out no later than April 4, 2000.  No response 
has been received from either the veteran or the attorney.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to service connection for a scar, 
residual of a head laceration.

2.  Past-due benefits were awarded to the veteran on the 
basis of a March 22, 2000, rating decision that granted 
service connection for a scar, residual of a head laceration 
and awarded a rating of 10 percent, effective May 11, 1995.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for a scar, residual of 
a head laceration have not been met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement which preceded the Board decision with 
respect to the issue or issues involved was received by the 
RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

In September 1997, the veteran and attorney, entered a fee 
agreement which provided that the veteran agreed to pay of 
fee of 20 percent of any past-due benefits awarded on the 
basis of several claims, including the claim for service 
connection for a left eye injury, such fee to be paid 
directly by VA to the attorney.

In a March 22, 2000, rating decision, the RO granted service 
connection for a scar, residual of a head laceration and 
awarded a rating of 10 percent, effective May 11, 1995.  The 
Board has rendered no final decision on the issue of 
entitlement to service connection for a scar, residual of a 
head laceration.  It is noted that in April 1997 and December 
1999, the Board did issue remands regarding, inter alia, the 
issue of entitlement to service connection for a head injury 
laceration.  A remand, however, is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board.  38 C.F.R. § 1100 (1999).  

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to service connection for 
a scar, residual of a head laceration, the Board concludes 
that the attorney is not eligible for the payment of attorney 
fees from past-due benefits awarded as a result of the grant 
of service connection for the scar disorder.  Therefore, the 
RO will not pay to the attorney the amount of the past-due 
benefits withheld pending this decision.  The attorney is 
ordered to refund to the veteran any moneys paid by him for 
the attorney's representation before VA concerning this 
issue.  As a reduction in the fee is ordered, the attorney 
must credit the account of the claimant with the amount of 
the reduction and refund any excess payment on the account to 
the claimant not later than the expiration of the time within 
which the ruling may be appealed to the United States Court 
of Appeals for Veterans Claims.  38 C.F.R. § 20.609(i).  
Failure to do so may result in proceedings under 38 C.F.R. § 
14.633 to terminate the attorney's right to practice before 
VA and the Board and/or prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to service connection for a scar, residual of a 
head laceration.  The fee is reduced to $0.  The amount in 
excess of $0 received by the attorney for fees for service 
before VA is to be refunded to the claimant.  




		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


